PER CURIAM
Defendant appeals two convictions for robbery and challenges the sentences imposed in two respects. The robberies occurred on May 31 and June 2, 1985, and arose out of separate transactions. Defendant had also been convicted of a third robbery committed on June 2, 1985, which is also entirely separate from the other two and is not directly involved in this appeal. The trial court originally imposed a minimum sentence for use of a weapon pursuant to ORS 161.610 in each case to be served concurrently. Defendant appealed, and we remanded for resentencing, because the court could impose only one minimum sentence. See State v. Haywood, 73 Or App 6, 697 P2d 977 (1985). On resentencing, the court imposed a single minimum sentence under ORS 161.610 and ordered the sentences to run consecutively to the sentence imposed for the unrelated June 2, 1985, robbery.
Defendant contends that the court, on resentencing, had no authority to impose any minimum sentence under ORS 161.610, because he had received a minimum sentence from another judge on the unrelated robbery charge. The state concedes that. State v. Wells, 82 Or App 283, 728 P2d 533 (1986). We agree.
Defendant’s second contention is that the court has no authority to impose consecutive sentences. He is incorrect. State v. Jones, 250 Or 59, 440 P2d 371 (1968).
Minimum sentence imposed in case number C8508-33370 vacated; both cases remanded for resentencing; otherwise affirmed.